Case 2:19-cv-02556-SHL-atc Document 23 Filed 09/16/21 Page 1 of 2                     PageID 73




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 KENYATTA HARDIN,                                   )
                                                    )
         Plaintiff,                                 )
 v.                                                 )
                                                    )           No. 2:19-cv-02556-SHL-atc
 CITY OF MEMPHIS DIVISION OF FIRE                   )
 SERVICES,                                          )
                                                    )
         Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                  DENYING DEFENDANT’S MOTION TO DISMISS


       Before the Court is Magistrate Judge Annie T. Christoff’s (“Magistrate Judge”) Report

and Recommendation (“Report”) (ECF No. 22), filed on August 23, 2021, recommending that

the Court deny Defendant’s Motion to Dismiss. (ECF No. 20.)

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal. 28 U.S.C. § 636(b)(1)(B). “Within 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28

U.S.C. § 636(b)(1) (2017). A district court reviews de novo only those proposed findings of fact

or conclusions of law to which a party specifically objects. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Defendant has filed no objections to the Magistrate Judge’s Report, and the deadline to

do so has now passed. The Court has reviewed the Report for clear error and finds none.

Therefore, the Court ADOPTS the Magistrate Judge’s Report and hereby DENIES Defendant’s

Motion to Dismiss without prejudice and exercises its discretion to provide Plaintiff fourteen

(14) days, as a final opportunity, to effectuate service of process.
Case 2:19-cv-02556-SHL-atc Document 23 Filed 09/16/21 Page 2 of 2    PageID 74




IT IS SO ORDERED, this 16th day of September, 2021.

                                              s/ Sheryl H. Lipman
                                              SHERYL H. LIPMAN
                                              UNITED STATES DISTRICT JUDGE




                                          2
